Per Curiam:
I. The order was appealable. Such an appeal was sustained in People v. Simonson, 10 Mich., 335.
II. The respondent’s appointment as receiver having *305been determined, by this court to be utterly void for want of jurisdiction, it was lawful and proper for tbe court below, Avhich, by making tbe appointment, had deprived the defendants in said cause of the lawful custody of their property, by an order that was unauthorized and void, to order the person into whoso hands it had unlawfully placed it, to restore such property to the parties from whom it had been taken, and to place them as nearly in statu quo as the nature of things would permit. And it was competent for the court to enforce such order by proceedings as for contempt.
III. In so far as the respondent had expended the money of the company, which he had received in conducting the business, in the payment of expenses, and the salaries of employes for which the company would be holden, there being no objection urged to the allowance of these expenditures, it is proper he should be credited for them. But the charge for his own compensation was not a proper one to be allowed to come out of the fund thus collected.
Order affirmed, with costs. •